 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                     No. 1:20-cv-00954-DAD-EPG (PS)
12                       Plaintiff,                      ORDER VACATING FINDINGS AND
                                                         RECOMMENDATIONS
13           v.
                                                         (ECF No. 25)
14    MEKISHA BUYARD,
                                                         ORDER GRANTING PLAINTIFF’S MOTION
15                       Defendant.                      FOR EXTENSION OF TIME
16                                                       (ECF No. 27)
17

18          On April 15, 2021, the Court entered findings and recommendations, recommending that

19   this action be stayed pending the Ninth Circuit’s decision on the appeal of Plaintiff’s criminal

20   case. (ECF No. 25). The Court recommended entering a stay and requiring Plaintiff to file a copy

21   of the Ninth Circuit’s opinion, together with a statement concerning whether Plaintiff wishes to

22   proceed in this action, within 30 days of receiving the Ninth Circuit’s opinion.

23          On May 3, 2021, the Ninth Circuit issued a decision. United States v. Peterson, No. 19-

24   10246, --- F.3d ----, 2021 WL 1727623 (9th Cir. May 3, 2021). The Court will therefore vacate its

25   findings and recommendations recommending a stay of this action.

26          Also on May 3, 2021, Plaintiff filed a motion for an extension of time, requesting a sixty-

27   day extension of the time to file an opposition to Defendant’s motion to dismiss. (ECF No. 27).

28   Plaintiff explains that the motion to dismiss relies on California law, and Plaintiff, who is
                                                        1
 1   incarcerated in Louisiana, needs additional time to obtain California legal research from his

 2   institution of confinement. The Court finds good cause to grant the extension.

 3            Accordingly, IT IS HEREBY ORDERED that:

 4            1. The Court’s April 15, 2021 findings and recommendations (ECF No. 25) are

 5                VACATED;

 6            2. Plaintiff’s motion for an extension of time (ECF No. 27) is GRANTED; and

 7            3. Plaintiff shall file his opposition to Defendant’s motion to dismiss, or a statement

 8                indicating he no longer wishes to proceed in this action, no later than sixty days from

 9                the date of service of this order.1

10
     IT IS SO ORDERED.
11

12       Dated:       May 4, 2021                                          /s/
13                                                                UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27   1
       The Court notes that Plaintiff has filed an unopposed motion to extend time to file a petition for rehearing until July
     6, 2021. Peterson, No. 19-10246, ECF No. 34 (9th Cir. May 3, 2021). If Plaintiff needs an additional extension of
28   time or a temporary stay in this matter, he may file a motion requesting such relief.


                                                                  2
